DISMISS and Opinion Filed January 26, 2022




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00707-CV

                  RODNEY BROWN, Appellant
                            V.
        TEXAS WORKFORCE COMMISSION, AND A.W. BROWN-
      FELLOWSHIP LEADERSHIP ACADEMY F.K.A. A.W. BROWN
            FELLOWSHIP CHARTER SCHOOL, Appellees

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-06425

                         MEMORANDUM OPINION
               Before Justices Schenck, Osborne, and Partida-Kipness
                             Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. By postcard dated December 8, 2021,

we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file his brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

210707F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RODNEY BROWN, Appellant                      On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00707-CV          V.               Trial Court Cause No. DC-19-06425.
                                             Opinion delivered by Justice
TEXAS WORKFORCE                              Schenck. Justices Osborne and
COMMISSION, AND A.W.                         Partida-Kipness participating.
BROWN-FELLOWSHIP
LEADERSHIP ACADEMY F.K.A.
A.W. BROWN FELLOWSHIP
CHARTER SCHOOL, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 26, 2022




                                       –3–